DETAILED ACTION
This office action is responsive to the Applicant’s amendment filed on 12/23/20. In virtue this amendment, claims 30-40 are newly added and thus claims 21-40 are current ly presented in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over by Ganick et al (US Pub. No: 2014/0280316).
Regarding claim 21, Ganick et al obviously disclose or capable of performing that, a method of controlling the light output of a light fixture(figure 47)), the method comprising: determining, by one or more control devices(processing unit(4602))), the presence of one or more users (figure 47,4702a-4702b) in or near a space illuminated by the light fixture(4401a-4401d) based on one or more signals indicative of presence of the one or more users(4702a-4702b) in or near the space(figure 47) ; obtaining, by one or more control devices(4602), data(memory(4601) associated with a light profile from a remote device (mobile device(4703a-4703b)) in or near the space: and responsive to determining the presence of the one or more users(64702a-4702b) near the space, adjusting, by the one or more control devices(4602), a power distribution(no shown or see figure 61), power source(6103) among a plurality of light sources (6202a-6202d) of the light fixture according to the light profile  Paragraphs [0237-0241] and also see figures 48-49, 61-62, paragraphs [0242-0326].

Regarding claim 23, Ganick et al disclose wherein the one or more parameters of the light output comprise a color temperature of the light output. Paragraph [0312].
Regarding claim 24, Ganick et disclose wherein the one or more parameters comprise an intensity of the light output. Paragraphs [0179] and [0196].
Regarding claim 25, Ganick et al obviously disclose or capable of performing that, wherein obtaining, by the one or more control devices (4602), data associated with a light profile comprises obtaining data indicative of a first light profile and data indicative of a second light profile that is different than the first light profile. Paragraph [0305].
Regarding claim 26, Ganick et al obviously disclose or capable of performing that, further comprising: determining, by the one or more control devices, a blended light profile based on the light profile and the second light profile. Paragraph [0305].
Regarding claim 27, Ganick et al obviously disclose or capable of performing that wherein adjusting a power distribution among a plurality of light sources of the lighting fixture (figures 61-65, 6202a-6202d) according to the light profile comprises adjusting, by the one or more control devices (figure 61, 6104) the power distribution (power source) among the plurality of light sources of the lighting fixture according to the blended light profile. Paragraphs [0319-0335].
Regarding claim 28, Ganick et al disclose wherein the data associated with the light profile is obtained from the remote device via a communication interface. Figures 48-49.
Regarding claim 29, Ganick et disclose, wherein the method further comprises communicating data associated with the power distribution to one or more other light fixtures in the space via a communication interface. Figures 48-49.

Regarding claim 31, Ganick et al disclose wherein the light profile specifies an adjustment in one or more parameters of a light output of lighting fixture as a function of time. Paragraph [0179].
Regarding claim 32, Ganick et al disclose wherein the data associated with the light profile is obtained from a remote device via a communication interface. Figure 49.
Regarding claim 33, Ganick et al disclose wherein the remote device is located in or near the space. Figure 47.
Regarding claim 34, Ganick et disclose wherein the light profile is associated with one of the one or more users in or near the space. Figures 47-49.
Regarding claim 35, Ganick et disclose further comprising obtaining a signal indicative of a real time clock. Paragraph [0132].
Regarding claim 36 Ganick et obviously disclose or capable of performing that,  a light fixture comprising: a first light emitting diode (LED) array having one or more LED light sources(figures 2 or 6): a power circuit; and a control device(figures 3 or 46 or 61) configured to: determine the presence of one or more users (62, 6201, 6204) in or near a space illuminated by the light fixture based on one or more signals indicative of the presence of the one or more users(6201, 6204) in or near the space; obtain data 
Regarding claim 37, Ganick et al disclose wherein the light profile specifies an adjustment in one or more parameters of a light output of lighting fixture as a function of time.  Paragraph [0179].
Regarding claim 38, Ganick et al disclose wherein the light profile is associated with one of the one or more users in or near the space. Paragraph [0305].
Regarding claim 39, Ganick et al disclose wherein the data associated with the light profile is obtained from a remote device located in or near the space via a communication interface. Figures 48-49.
Regarding claim 40, Ganick et al disclose wherein the control device is further configured to obtain a signal indicative of a real time clock. Paragraph [0179].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844